Citation Nr: 0405201	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran's statement received on June 22, 
1999, can be considered as a notice of disagreement with a 
June 22, 1998, rating decision.

2.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than June 16, 
1999, for an increased evaluation for PTSD.

4.  Entitlement to an effective date earlier than June 16, 
1999, for the grant of a total rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
June 1970, and from October 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions dated in January 2000 
and March 2002 by the Department of Veterans Affairs (VA), 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  In the January 2000 rating decision the veteran was 
awarded an increased disability evaluation to 50 percent for 
his service-connected PTSD, effective from June 22, 1999.  A 
notice of disagreement (NOD) with the evaluation assigned and 
the effective date was received at the M&ROC in January 2001.  
The M&ROC did not issue a statement of the case (SOC) in 
response to the January 2001 NOD.  

A Decision Review Officer (DRO) issued a decision in March 
2002.  In pertinent part, the DRO determined that a June 1999 
statement received from the veteran was not considered an NOD 
as to the June 1998 decision.  In addition, the DRO granted 
an increased evaluation of 70 percent for the veteran's 
service-connected PTSD, and a TDIU was also granted, both 
with an effective date of June 16, 1999.  An NOD with regard 
to the effective date for the TDIU and increased evaluation 
for PTSD was received at the M&ROC in June 2002.  An SOC 
which addressed the issue of the effective date assigned for 
the increased evaluation for PTSD and entitlement to a TDIU 
was issued in September 2002.  A substantive appeal as to the 
issues of entitlement to an earlier effective date for an 
increased rating for the service-connected PTSD and a TDIU 
was filed in November 2002.


With regard to the issue of whether the veteran's June 1999 
written statement is considered an NOD as to the June 1998 
decision, the veteran's representative protested the DRO's 
determination of that issue in correspondence dated in 
November 2002, and an SOC has not yet been issued.  See 
38 C.F.R. § 19.28; see also See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Notwithstanding the DRO's grant of an increase to 70 percent 
for the service-connected PTSD, that increase does not 
represent the maximum rating available for PTSD; therefore, 
the veteran's claim for an increased evaluation for PTSD 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993); see also Norris v. West, 12 Vet. App. 413, 420 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a claimant will generally 
be presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB, supra, at 38.  Therefore, this claim is still 
in appellate status.  The Board notes that the June 2002 
notice of disagreement which the veteran submitted with 
respect to the issue of an increased evaluation is of no 
effect, since that issue was already in appellate status at 
that time.  

Furthermore, as noted above, there has been no SOC issued in 
response to the NOD filed in January 2001 regarding an 
increased evaluation for PTSD.  The SOC that was issued in 
September 2002 did not address the issue of an increased 
rating for PTSD.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the M&ROC 
is required.  See Manlincon, supra.  

The issues of whether the veteran's June 1999 statement can 
be considered as an NOD as to the June 1998 decision, and 
entitlement to an increased evaluation in excess of 70 
percent for PTSD and to an effective date earlier than June 
16, 1999, for an increased evaluation for PTSD are further 
discussed in the Remand portion of this decision.  These 
issues are being remanded to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  In his June 16, 1999, written statement the veteran 
indicated that he was permanently unemployable due to his 
PTSD; thereby establishing a claim for TDIU.

2.  A VA outpatient record submitted by the veteran and also 
dated June 16, 1999, notes that the veteran was unemployable 
permanently due to his chronic PTSD.  No earlier record makes 
it reasonably ascertainable that the veteran was unemployable 
due to service-connected disability.

3.  By a rating action dated in March 2002, the M&ROC granted 
entitlement to a TDIU, effective June 16, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 
1999, for a TDIU have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1998 the veteran filed a claim for service 
connection for PTSD.  In addition, he underwent a VA PTSD 
examination.  During the interview at the examination, he 
reported that after service he went into security and was a 
corrections officer for ten years before he retired in 1993.  
Then he managed a family business and had his own grocery 
store, which he stated kept him busy, and involved dealing 
with the public.  The diagnoses were PTSD with depression, 
and history of alcohol over-use in the past.  His Global 
Assessment of Functioning (GAF) Scale was 70.  The examiner 
noted that the veteran operated his own grocery store, and 
that he had not felt the need to see a psychiatrist lately, 
although he still used Zoloft medication.  

In June 1998 the M&ROC granted the veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
evaluation effective from March 3, 1998.  In a June 1998 VA 
outpatient psychiatric report, it was noted that the veteran 
had come to the clinic after many months.  He stated that his 
living conditions and symptoms were unchanged.  The clinical 
impression was chronic PTSD, combat-related.  

In a written statement from the veteran's grandmother, dated 
in March 1999, it was noted that the veteran had discontinued 
working in the family business in July 1996 after he had 
suffered a heart attack.

The M&ROC received a written request from the veteran, dated 
June 16, 1999, which indicated that he wished to file a claim 
for an increased disability evaluation for his service-
connected PTSD, and to initiate a claim for a TDIU.  
Submitted along with these claims was a VA outpatient 
psychiatric report, also dated June 16, 1999.  It was noted 
in the report that the veteran had been diagnosed to have 
PTSD that was combat-related, chronic, and severe in degree.  
It was noted that he had difficulty maintaining any kind of 
effective work.  It was further noted that the "PCT staff" 
strongly felt that the veteran was unemployable permanently 
due to his chronic PTSD.

In August 1999, a VA mental disorders examination was 
conducted.  It was noted that the veteran had not been able 
to work since he worked in a small grocery store in August 
1996.  The diagnosis under Axis I was PTSD, which had been 
persistent and worse in the past year and which had made it 
impossible for the veteran to maintain gainful employment.  
His GAF was 45, which is indicative of major signs and 
symptoms of the disorder along with significant impairment in 
social and occupational functioning.

A mental disorders examination was also conducted in 
September 2001.  The veteran was diagnosed with having PTSD 
with depression under Axis I, with a GAF score of 50, 
indicative of early intense symptoms with impairment in 
social and occupational functioning.  It was noted that he 
had no friends, and was unable to keep a job.  It was further 
noted that his multiple health problems, including PTSD and 
depression, were enough to render him unable to engage in 
substantially gainful employment.

By rating decision dated in March 2002 the M&ROC, in 
pertinent part, granted the veteran's claim for a TDIU 
effective June 16, 1999, the date of the claim.  An NOD as to 
that determination was filed in June 2002.  A statement of 
the case was issued in September 2002.  A substantive appeal 
was filed in November 2002.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-03 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter, to the extent possible.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified, by means of the 
discussion in the September 2002 SOC, of the applicable law 
and the reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for his claim to be granted.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

The Board notes that the notification received by the veteran 
in this instance adequately complied with the VCAA and 
subsequent interpretive authority, and he has not been 
prejudiced in any way by the notice provided by the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving an increase when the effective date 
assigned is the date of receipt of the claim or of an 
informal claim, i.e., a VA examination report.  As will be 
further discussed below, the general rule for effective dates 
under 38 C.F.R. § 3.400 (2003) provides that the effective 
date of a claim for increase will be the date of the receipt 
of the claim or the date entitlement arose, whichever is the 
later.  Here, the date of receipt of both the claim for a 
TDIU and an informal claim consisting of medical evidence of 
unemployability was June 16, 1999.  Since the facts are not 
otherwise dispositive of the issue, no amount of development 
would allow the veteran to prevail.  

Even recognizing that an effective date up to one year before 
the date of the claim for TDIU could be awarded if the 
evidence made it reasonably ascertainable that the veteran 
was unemployable within that period, this case contains no 
submission of evidence in support of that proposition.  The 
veteran's attorney merely argues that the PTSD claim was 
pending since March 1998, and that that fact alone warrants 
an earlier effective date for the TDIU.

Inasmuch as the Board's determination in this instance is 
based upon the effective date provisions of the law and 
regulations, and no competent evidence showing 
unemployability prior to the date of the claim and the grant 
of TDIU, further development regarding the evidence would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran are to be avoided).  When drafting the VCAA, 
Congress observed that it is important to balance the duty to 
assist against the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim.  The Court of Appeals or 
Veterans Claims has held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim, and 
no additional assistance would aid in further developing the 
claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz, supra; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran contends that he is entitled to an effective date 
earlier than June 16, 1999, for the award of a TDIU.  He 
asserts, through his attorney, that the effective date should 
be March 3, 1998.

With regard to increases, the assignment of effective dates 
of awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase of 
disability compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a claim for increase" will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

As the evidence shows, the veteran filed an informal claim 
for a TDIU on June 16, 1999.  He also submitted a VA 
outpatient treatment report, which indicated that he was 
unemployable due to PTSD, which the Board construes as an 
informal claim, but that examination was conducted also on 
June 16, 1999.  Therefore an effective date earlier than June 
16, 1999, is not for application.  

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities, provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one having a minimum rating of 40 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total 
service-connected disability rating based unemployability may 
be granted even though the disability rating does not meet 
the schedular criteria, if the veteran's disabilities, in 
light of his education and occupational background, preclude 
him from securing and following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).  In 
determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a) (2002).

Even though service connection was in effect for PTSD since 
March 1998, the veteran did not meet the requirements for the 
assignment of a total service-connected disability rating 
based upon individual unemployability until June 19, 1999.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.  At that time, his disability evaluation for PTSD was 
10 percent, and he had a combined service-connected rating of 
20 percent.  Thus, an award of a TDIU could not have been 
granted on or before March 1998, regardless of the status of 
the veteran's employment, unless the record supported TDIU on 
an extra-schedular basis.

Thus, the evidence shows that the veteran is not entitled to 
an effective date earlier than June 16, 1999, for a TDIU 
because the June 16, 1999, date is the date of his claim for 
a TDIU and the date of the statement by a VA examiner in an 
outpatient examination report that the veteran was 
unemployable.  There is no evidence of record that precedes 
the June 16, 1999, claims that may be construed as a claim 
for a TDIU.  Nor does the evidence show that it was 
reasonably ascertainable that the criteria for a TDIU were 
met prior to June 16, 1999.  The mere fact that the PTSD 
claim was continuously prosecuted and pending since March 
1998 does not, in and of itself, support a TDIU rating since 
that time.

ORDER

Entitlement to an effective date earlier than June 16, 1999, 
for a grant of a TDIU is denied.


REMAND

The Board finds that the issues of whether the veteran's June 
1999 statement can be considered as an NOD as to the June 
1998 decision, and entitlement to an increased evaluation in 
excess of 70 percent for PTSD, require further development 
and are therefore remanded.

With regard to the issue of an effective date earlier than 
June 16, 1999, for an increased evaluation for PTSD, the 
Board finds that this issue is inextricably intertwined with 
the issue of whether the veteran's June 1999 statement can be 
considered as an NOD as to the June 1998 decision.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  Therefore 
that issue is also be remanded, for consideration and 
readjudication by the M&ROC.

As noted above, in November 2000, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the Board must remand for any additional 
evidentiary development deemed necessary.

Although the M&ROC has provided the veteran with VCAA notice 
letters, in July 2001 and April 2002, the Board finds such 
letters do not fulfill the notice requirements under the law 
and the Court's ruling in Quartuccio, supra, with regard to 
the issue of an increased rating.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, requires 
the RO to inform a claimant as to which evidence VA will 
provide and which evidence the claimant is to provide, and 
requires remand where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio, supra; 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of recent decisions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles, supra (holding that the Board must identify any VCAA 
notice documents in the file which comply with Quartuccio).  

In addition, in March 2002 the DRO determined that a June 
1999 written statement by the veteran was not considered an 
NOD with a June 1998 rating decision.  Specifically the June 
1999 statement, submitted on VA Form 21-4138 (Statement in 
Support of Claim) and bearing the veteran's signature, reads: 
"This document is submitted, along with his medical progress 
record from the VAMC-K.C. MO; to file a claim for increased 
compensation due to P.T.S.D.  The veteran has NOT worked at 
any job since 7-1996 (including the family business...).  He 
cannot work or be around people due to P.T.S.D., and 
according to the PCT staff at the VAMC, he is permanently 
unemployable due to his 'chronic' P.T.S.D."

In a November 2002 statement, the veteran's representative 
protested the adverse determination by the DR on that issue.  
The regulations provide that if there is a question as to the 
adequacy of an NOD, the procedures for an administrative 
appeal must be followed.  38 C.F.R. § 19.27.  38 C.F.R. 
§ 19.28 provides that the claimant will be furnished an SOC 
when there is a protest to a determination that an NOD is 
inadequate.  A review of the file reveals the M&ROC has not 
issued an SOC with regard to this issue.  This issue, is 
therefore, remanded to the M&ROC to issue an SOC.

Moreover, with regard to the issue of an increased evaluation 
in excess of 70 percent for PTSD, in January 2000, the M&ROC 
granted the veteran's claim which resulted in an increased 
disability evaluation for PTSD to 50 percent, effective from 
June 22, 1999, the date the claim for an increased rating was 
received.  Notice of disagreement with that decision was 
received at the M&ROC in January 2001.  Subsequently the DRO, 
in the March 2002 decision, granted an increased evaluation 
to 70 percent.  Despite the subsequent adjudication that 
resulted in a higher increase to 70 percent for PTSD, see AB, 
supra, the veteran's NOD was still in effect, and an SOC 
should have been issued pursuant to the veteran's 
disagreement with the 50 percent evaluation.  The M&ROC, did, 
however, issue an SOC in September 2002, but only as to the 
effective date assigned for the increased evaluation for 
PTSD.  There has been no SOC issued which addresses the issue 
of an increased evaluation for PTSD.  Where an SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the M&ROC, is 
required by Court precedent.  Manlincon v. West, supra.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the M&ROC via the 
AMC for the following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The M&ROC should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and other relevant 
authority.  

3.  The M&ROC should provide the veteran 
an SOC on the issues of whether the 
veteran's June 1999 statement can be 
considered as an NOD with the June 1998 
decision, and entitlement to an increased 
evaluation in excess of 70 percent for 
PTSD.  The SOC should also address 
whether the issue of an effective date 
earlier than June 16, 1999, for an 
increased evaluation for PTSD is affected 
by the outcome of that determination.  
The veteran should be provided all 
appropriate laws and regulations 
pertinent to these issues, and apprised 
of his appellate rights and 
responsibilities regarding perfecting an 
appeal. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



